Appeal from Süp. Ct. Neb. dismissed for want.of jurisdiction. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari denied.
Mr. Justice Douglas would dismiss appeal for want of jurisdiction, treat the papers submitted as a petition for writ of certiorari, and set case for oral argument on issue of double jeopardy in light of the dissents in which he joined in Bartkus v. Illinois, 359 U. S. 121, 150, 164. Mr. Justice Blackmun took no part in the consideration' or decision of this case.